
	
		II
		112th CONGRESS
		2d Session
		S. 3180
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2012
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Department of Defense to develop a plan to
		  track and respond to incidents of hazing in the Armed Forces.
	
	
		1.Plan to track and respond to
			 hazing incidents in the Armed Forces
			(a)Plan and
			 briefing requiredNot later than May 1, 2013, the Secretary of
			 Defense shall provide to the Committees on Armed Services of the Senate and the
			 House of Representatives a briefing and plan that outlines efforts by the
			 Department of Defense—
				(1)to prevent the
			 hazing of members of the Armed Forces by other members of the Armed
			 Forces;
				(2)to provide
			 training on the prevention of hazing to members of the Armed Forces;
				(3)to improve
			 methods of reporting incidents of hazing in the Armed Forces, including
			 anonymous reporting procedures; and
				(4)to respond to and
			 resolve alleged hazing incidents involving members of the Armed Forces,
			 including the prosecution of offenders through the use of punitive articles
			 under chapter 47 of title 10, United States Code (the Uniform Code of Military
			 Justice).
				(b)DatabaseThe
			 plan required by subsection (a) shall include the establishment of a database
			 for the purpose of improving the ability of the Department of Defense—
				(1)to determine the
			 extent to which hazing incidents involving members of the Armed Forces are
			 occurring and the nature of such hazing incidents; and
				(2)to track, respond
			 to, and resolve hazing incidents involving members of the Armed Forces.
				(c)RecommendationsAs
			 part of the briefing required by subsection (a), the Secretary of Defense shall
			 provide the following:
				(1)Recommendations
			 for a universal definition of hazing to be used by all the Armed
			 Forces.
				(2)Such
			 recommendations for changes to the Uniform Code of Military Justice and the
			 Manual for Courts-Martial as the Secretary considers necessary to improve the
			 prosecution of hazing incidents.
				(d)ConsultationThe
			 Secretary of Defense shall prepare the plan, database, and recommendations
			 required by this section in consultation with the Secretaries of the military
			 departments.
			(e)Hazing
			 describedFor purposes of carrying out this section, the
			 Secretary of Defense shall use the definition of hazing contained in the August
			 28, 1997, Secretary of Defense Policy Memorandum, which defined hazing as any
			 conduct whereby a member of the Armed Forces, regardless of branch or rank,
			 without proper authority causes another member to suffer, or be exposed to, any
			 activity which is cruel, abusive, humiliating, oppressive, demeaning, or
			 harmful. Soliciting or coercing another person to perpetrate any such activity
			 is also considered hazing. Hazing need not involve physical contact among or
			 between members of the Armed Forces. Hazing can be verbal or psychological in
			 nature.
			
